Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 9, 2015

                                          No. 04-14-00813-CV

                      IN RE PRECISION SHOOTING EQUIPMENT, INC.

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        Relator filed this petition for writ of mandamus on November 21, 2014, complaining of
the trial court’s failure to rule on a pending motion. This court has been advised that the trial
court has since ruled on the pending motion which is the subject of this mandamus proceeding.

    Accordingly, this original mandamus proceeding is reinstated and DISMISSED AS
MOOT.

           It is so ORDERED on March 9, 2015.


                                                           PER CURIAM


ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court
           .




1
  This proceeding arises out of Cause No. CV-1280, styled Precision Shooting Equipment, Inc. v. Manuel Medina
III, Individually and d/b/a M3 Outfitters, pending in the County Court, Zapata County, Texas, the Joe Rathmell
presiding.